Case 1:20-cv-03323-JSR Document 15-1 Filed 02/12/21 Page 1 of 8




EXHIBIT A
                  Case 1:20-cv-03323-JSR Document 15-1 Filed 02/12/21 Page 2 of 8


                                                      You Can Beam, LLC
                                                Independent Contractor Agreement

This Independent Contractor Agreement (“Agreement”) is made and entered into as of the latest dated signature set forth on the
signature page hereto (the “Effective Date”) by and between You Can Beam, LLC (the “Company”), and Josh Brueckner.
(“Contractor”). The Company desires to retain Contractor as an independent contractor to perform social media influencer services
for the Company. Contractor is willing to perform such services, on terms set forth more fully below. In consideration of the mutual
promises contained herein, the parties agree as follows:

1.       Services. Contractor will perform for the Company            term of this Agreement, disclose any Confidential
the services, duties and tasks described in Exhibit A                 Information to anyone outside of the Company, or use or
(“Services”). Contractor agrees to devote such time to these          permit to be used any Confidential Information for any
duties as set forth on Exhibit A and as the Company and               purpose other than the performance of the Services for or on
Contractor reasonably agree from time to time. Only                   behalf of the Company. Contractor will cooperate with the
Contractor will provide the Services.             Contractor          Company and use best efforts to prevent the unauthorized
acknowledges and agrees that the Company entered into this            disclosure or use of any and all Confidential Information.
Agreement to retain the Contractor to perform the Services            Contractor will deliver to the Company all copies of
personally. Services are unique to the Company and the                Confidential Information in Contractor’s possession or
Company has determined that the Contractor is qualified to            control upon the earlier of a request by the Company or
perform them by virtue of Contractor’s reputation and                 termination of this Agreement for any reason. During the
experience, and the Services are not to be performed by other         term of this Agreement, Contractor will not, without the
individuals without the written consent of the Company.               Company’s prior written approval, directly or indirectly
                                                                      disclose to anyone the terms of this Agreement.
2.        Compensation. The Company will pay Contractor
the compensation set forth in Exhibit B as sole compensation          4.       Prior Agreements.        Contractor agrees that
for the performance of the Services. The parties intend to            Contractor will not, during the Term of this Agreement,
establish an independent contractor relationship. Contractor          improperly use or disclose any proprietary information or
will not participate in any of the Company’s employee benefit         trade secrets of any former or current employer or other
plans or perquisites. Contractor further disclaims, to the            person or entity with which Contractor has an agreement or
maximum extent permitted by applicable law, any intention             duty to keep in confidence information acquired by
or right to participate in any of the Company’s employee              Contractor, if any.
benefit plans or perquisites even if Contractor’s status with
the Company is determined by a third party tribunal to be that        5.       Use of Likeness/Intellectual Property Rights.
of an employee.
                                                                               a)         Contractor hereby permits his, her or its
3.       Confidentiality.                                             name, performance, voice, signature, photograph, persona,
                                                                      character and likeness (each, a “Likeness”) and the Likeness
           a)      “Confidential Information” means all trade         of any of Contractor’s owners, members, managers,
secrets and confidential or proprietary information, whether          shareholders, officers, directors, employees, spokespersons
or not in writing, concerning the Company’s business,                 and agents (each a “Contractor Spokesperson”) in
technology, business relationships or financial affairs that the      connection with the endorsement of all products and services
Company has not released to the general public. By way of             of Company in any and all methods and manners whatsoever
illustration, Confidential Information may include                    including, but not limited to any Internet weblog or “blog”
information or material which has not been made generally             content, photos, videos, etc., and/or portrayal taken of
available to the public, such as: (i) corporate information,          Contractor or any Contractor Spokesperson or provided by
including plans, strategies, methods or policies; (ii) marketing      Contractor or any Contractor Spokesperson of Contractor’s
information, including strategies, methods, customer                  or any Contractor Spokesperson’s name, voice, portrayal,
identities or other information about customers, prospect             video, actions and/or likeness in connection with Company’s
identities or other information about prospects, or market            promotion of its goods, services, trademarks, and/or brands,
analyses or projections; and (iii) financial information,             and to use the results and proceeds thereof. Contractor
including cost and performance data, purchasing and sales             further hereby permits the Company, during the Term and
data and price lists. Confidential Information also includes          upon the request of the Company, (i) to whitelist the
non-public information received in confidence by the                  Contractor’s and Contractor Spokesperson’s social media
Company from its customers or suppliers or other third                posts, and (ii) to retweet Contractor’s and Contractor
parties.                                                              Spokesperson’s Likeness on official Company branded
                                                                      pages and handles.
      b)        Contractor will not, at any time, without the
Company’s prior written permission, either during or after the
                  Case 1:20-cv-03323-JSR Document 15-1 Filed 02/12/21 Page 3 of 8


          b)       Company shall furnish Contractor with              maintenance and enforcement of Intellectual Property Rights
such information and materials as Company deems                       in, to or that claim or cover Developments. Contractor will
necessary for the proper promotion of the Company and its             sign, both during and after the term of this Agreement, all
products. Contractor may use the Company’s name,                      papers, including without limitation copyright applications,
trademarks, branding any copyrighted material and other               patent applications, declarations, oaths, assignments of
intellectual property provided by the Company only in                 priority rights, and powers of attorney, which the Company
connection with the promotion of the Company and its                  may deem necessary or desirable in order to protect its rights
products and only in accordance with the instructions of the          and interests in any Development.
Company. Company grants to the Contractor a non-
exclusive right and license during the Term to use such               8.      Documents and Other Materials. Contractor will
name, trademarks, branding, copyrighted material and other            keep and maintain adequate and current records of all
intellectual property solely for such purposes. In the event of       Confidential Information and Developments developed by
the expiration or termination of this Agreement, the                  Contractor during the Term of this Agreement, which records
Contractor agrees to discontinue immediately all use of such          will be available to and remain the sole property of the
name, trademarks, branding, copyrighted material and other            Company at all times.
intellectual property as may have been previously authorized
under this Agreement and the Contractor shall return to               9.        Conflict of Interest/Exclusivity.         Contractor
Company all business and promotional materials concerning             represents and warrants that Contractor has no outstanding
or relating to the Company’s products which may be in the             agreement or obligation that is in conflict with any of the
Contractor's possession at the time of such termination.              provisions of this Agreement, or that would preclude
                                                                      Contractor from fully complying with the provisions hereof,
6.        Developments. Contractor will make full and                 and further certifies that Contractor will not enter into such
prompt disclosure to the Company of all inventions,                   conflicting agreement during the term of this Agreement. The
discoveries, designs, developments, methods, modifications,           Contractor agrees that during the Term of this Agreement
improvements, ideas, products, processes, algorithms,                 Contractor will not, and will cause each Contractor
databases, computer programs, formulae, techniques, know-             Spokesperson to not, take any action nor enter into any
how, trade secrets, graphics or images, and audio or visual           agreement(s) to endorse other products or services that would
works and other works of authorship (collectively                     singularly or cumulatively, in the sole judgment of the
“Developments”), whether or not patentable or copyrightable,          Company, be competitive with the Company or the
that are created, made, conceived or reduced to practice by           Company’s products. This Agreement is exclusive in the
Contractor in the performance of the Services (alone or jointly       supplement and sports nutrition industries (the “Exclusive
with others). Contractor acknowledges that all work                   Industries”). Including the following categories: pre-workout,
performed by Contractor is on a “work for hire” basis, and            creatine, protein, protein bar, amino acid, pump product,
Contractor hereby assigns and transfers and, to the extent any        collagen, and weight loss/thermogenic categories (the
such assignment cannot be made at present, will assign and            “Exclusive Categories”). Accordingly, without limiting the
transfer, to the Company and its successors and assigns all           generality of the foregoing, the Contractor agrees that during
Contractor’s right, title and interest in all Developments that       the Term of this Agreement, Contractor shall not, , and will
(a) relate to the business of the Company or any customer of          cause each Contractor Spokesperson to not, without the
the Company or any of the products or services being                  Company’s prior written consent:
developed, manufactured, performed or sold by the Company;
or (b) result from tasks assigned to Contractor by the                          a)       Participate in any commercial
Company and/or the Services, and all related patents, patent          activity/event relating to the Exclusive Industries outside of
applications, trademarks and trademark applications, service          any the Company activities/events;
marks and service mark applications, copyrights and
copyright applications, and other intellectual property rights                 b)       Act as a spokesperson, sponsor or
in all countries and territories worldwide and under any              influencer for brands or products in the Exclusive Industries;
international conventions (“Intellectual Property Rights”)..          or

This Agreement does not obligate Contractor to assign to the                   c)        Undertake sponsorship obligations or
Company any Development that is developed entirely on                 appearances that conflict with Contractor’s sponsorship or
Contractor’s own time and does not relate to the business             appearance obligations for the Company (i.e., if there is a
efforts or research and development efforts in which, during          scheduling conflict between a Company sponsorship
the term of this Agreement, the Company actually is engaged           obligation and/or appearance and another party’s
or reasonably would be engaged.                                       sponsorship obligation and/or appearance, the Company will
7.      Enforcement of IP Rights.         Contractor will             receive priority).
cooperate fully with the Company, both during and after the
term of this Agreement, with respect to the procurement,

                                                                  2
                  Case 1:20-cv-03323-JSR Document 15-1 Filed 02/12/21 Page 4 of 8


10.       Non-Disparagement. Contractor agrees that, at all            14.       Assignment. Neither this Agreement nor any right
times during and after the Term of this Agreement Contractor           hereunder or interest herein may be assigned or transferred by
will not, and will cause each Contractor Spokesperson to not,          Contractor without the express written consent of the
in any way disparage the Company or any of its affiliated              Company. The Company may assign any or all of its rights
entities, officers, directors, employees, personnel, policies,         and obligations under this Agreement without Contractor’s
products or services. Further, Contractor will not, and will           written consent to any affiliate or to another third party
cause each Contractor Spokesperson to not, make any                    affiliate by way of merger, acquisition, consolidation, or sale
comments, statements or the like to the media, to any third            or transfer of all or substantially all of the Company’s assets
parties or otherwise publicly that may be considered to be             or capital stock. Any attempted assignment, delegation or
derogatory or detrimental to the good name or business                 transfer by a third party hereto in violation hereof will be null
reputation of the Company or any of its affiliated entities,           and void. Subject to the foregoing, this Agreement will be
officers, directors, employees, personnel, policies, products or       binding on the parties and their successors and assigns.
services.
                                                                       15.      Independent Contractor; No Agency. Nothing in
11.      Representations and Warranties. Contractor                    this Agreement will in any way be construed to constitute
understands that the Company respects proprietary rights and           Contractor as an agent, employee or representative of the
does not desire to acquire from Contractor any intellectual            Company, but Contractor will perform the Services hereunder
property or confidential information of third parties.                 as an independent contractor. Contractor acknowledges and
Contractor represents and warrants to Company that (a)                 agrees that Contractor is obligated to report as income all
Contractor is not under any pre-existing obligation                    compensation received by Contractor pursuant to this
inconsistent with the terms of this Agreement, and (b) the             Agreement, and Contractor agrees to and acknowledges the
Services to be performed under this Agreement and the results          obligation to pay all self-employment and other taxes thereon
thereof (including without limitation any Development) will            and that he will not be eligible for any employee benefits (nor
be Contractor’s original work, free and clear of any claims or         does he desire any of them) and expressly waives any
encumbrances of any kind.                                              entitlement to such benefits. Contractor acknowledges and
                                                                       agrees that he will use his own discretion in performing the
12.      Term. Unless earlier terminated as set forth in the           tasks assigned, within the scope of work specified by the
Section 12 below, this Agreement will commence on the                  Company. Contractor further agrees to indemnify the
Effective Date an continue for an initial term of twelve (12)          Company and hold it harmless to the extent of any obligation
months (the “Initial Term”). The Initial Term shall                    imposed on the Company (a) to pay withholding taxes or
automatically renew for successive twelve-month terms (each            similar items or (b) resulting from Contractor’s being
a “Renewal Term” and, collectively together with the Initial           determined not to be an independent contractor.
Term, the “Term”) unless either party, not less than 120 days
prior to the expiration of the Initial Term or applicable              16.       Equitable Relief. Contractor and the Company
Renewal Term, notifies the other party of its election not to          agree that it would be impossible or inadequate to measure
renew for another successive Renewal Term.                             and calculate the Company’s damages from any breach by
                                                                       Contractor of this Agreement. Accordingly, Contractor and
13.       Termination. The Company may terminate this                  the Company agree that if Contractor breaches this
Agreement after six (6) months upon giving not less than               Agreement, the Company will have available, in addition to
thirty (30) days prior written notice thereof to Contractor.           any other right or remedy available, the right to obtain from
Any such notice will be addressed to Contractor at the address         any court of competent jurisdiction an injunction restraining
shown below or such other address as Contractor of which               such breach or threatened breach and specific performance of
Company may notify Contractor. The Company may, in                     this Agreement without the need to post a bond or other
addition to any other rights it may have at law or in equity,          security.
terminate this Agreement immediately and if Contractor
refuses to or is unable to perform the Services or is in breach        17.       Severability. If any provision in this Agreement is
of any material provision of this Agreement and fails to cure          found or be held to be invalid or unenforceable in any
such refusal, failure or breach within ten (10) days of notice         jurisdiction in which this Agreement is being performed, then
by the Company. Upon such termination all rights and duties            the meaning of said provision will be construed, to the extent
of the parties toward each other will cease except the                 feasible, so as to render the provision enforceable, and if no
Company will be obliged to pay all amounts owing to                    feasible interpretation would save such provision, it will be
Contractor for fees/commissions earned prior to termination,           severed from the remainder of this Agreement which will
if any, in accordance with the provisions of Exhibit B and             remain in full force and effect. In such event, the parties will
                                                                       negotiate, in good faith, a substitute, valid and enforceable
The following Sections will survive expiration or termination          provision which most nearly effects the parties’ intent in
of this Agreement: 2, 3, 6, 7, 8, 10, 13, 15, 16, 17, 20, 21 and       entering into this Agreement.
22.


                                                                   3
                 Case 1:20-cv-03323-JSR Document 15-1 Filed 02/12/21 Page 5 of 8


18.      Amendment. This Agreement may not be amended                notified, (b) when sent, if sent by electronic mail during
in any respect other than by written instrument executed by          normal business hours of the recipient, and if not sent during
the party against whom enforcement is sought.                        normal business hours, then on the recipient’s next business
                                                                     day, or (c) one (1) business day after deposit with a nationally
19.      Entire Agreement. The terms and conditions of this          recognized overnight courier, freight prepaid, specifying next
Agreement constitute the entire agreement between the                business day delivery, with written verification of receipt. All
parties and supersede all previous agreements and                    communications shall be sent to the respective parties at their
understandings, whether oral or written, between the parties         address as set forth on the signature page or to such e-mail
hereto with respect to the subject matter hereof, and no             address or mailing address as subsequently modified by
agreement or understanding varying or extending the same             written notice given in accordance with this Section.
will be binding upon either party hereto unless in a written
document which expressly refers to this Agreement and                22.       No Waiver. No waiver of any term or condition of
which is signed by the party to be bound thereby.                    this Agreement will be valid or binding on either party unless
                                                                     the same will have been mutually assented to in writing by
20.      Governing Law and Personal Jurisdiction. This               both parties. The failure of either party to enforce at any time
Agreement will be governed by and construed in accordance            any of the provisions of this Agreement, or the failure to
with the internal laws of the State of New York, without             require at any time performance by the other party of any of
reference to its principles of conflict of laws. Contractor          the provisions of this Agreement, will in no way be construed
hereby agrees to consent to personal jurisdiction of the state       to be a present or future waiver of such provisions, nor in any
and federal courts situated within the city of New York, NY          way affect the right of either party to enforce each and every
for purposes of enforcing this Agreement, and waive any              such provision thereafter. The express waiver by either party
objection that Contractor might have to personal jurisdiction        of any provision, condition or requirement of this Agreement
or venue in those courts.                                            will not constitute a waiver of any future obligation to comply
                                                                     with such provision, condition or requirement.
21.      Notices. All notices and other communications
given or made pursuant to this Agreement shall be in writing         23.     Counterparts. This agreement may be signed in
and shall be deemed effectively given upon the earlier of            one or more counterparts.
actual receipt or: (a) personal delivery to the party to be


                                           [Remainder of Page Intentionally Left Blank]




                                                                 4
                   Case 1:20-cv-03323-JSR Document 15-1 Filed 02/12/21 Page 6 of 8



IN WITNESS WHEREOF, the parties hereto have caused to be executed or executed this Independent Contractor Agreement as of
the day and year written below.


CONTRACTOR                                                You Can Beam, LLC
[Josh Brueckner]


___________________________________                       ___________________________________
                                                          Russell Saks, President



Date:                                                     Date:


Mailing Address:                                          Mailing Address:

404 N. Main St.                                           144 E. 44th St, Lower Level
Romeo, MI 48065                                           NY, NY 10017

Email Address: ________________                           Email Address: rsaks@youcanbeam.com




                                                            5
                  Case 1:20-cv-03323-JSR Document 15-1 Filed 02/12/21 Page 7 of 8




                                                            EXHIBIT A

                                                             SERVICES

Contractor will render to the Company the following Services During the Term:

        1.   Contractor Post Requirements

                  (i)    At least 6 Instagram Static Wall or Video Posts per year. With at least 1 being a “launch post” on the
                            “@joshbrueckner” account and at least 5 additional posts throughout the year.
                            (https://instagram.com/joshbrueckner)

                  (ii)   At least 1 Instagram Story per week showing and mentioning a Company product leading to a “swipe up”
                            to the Company website on the “@joshbrueckner” account. (https://instagram.com/joshbrueckner)

                  (iii) The Company to be represented in at least 1 monthly YouTube channel video on the “Jatie Vlogs” channel:
                           https://www.youtube.com/channel/UCnM1ay_QoQOpa1N2iejLA7A/videos

                            -   Contractor to put his coupon code and website YouCanBeam.com on the screen when speaking or
                                referencing BEAM in YouTube video. Note this is only needed once per video. Contractor will
                                commit a minimum of 60 seconds per video for the BEAM integration.




              Posting Rules:
             1.   Contractor must make sure to always tag the official “BEAM” Instagram account on all Instagram static posts.
             2.   Contractor must make sure to always link official BEAM website (YouCanBeam.com) and coupon code must be
                  in description box of all YouTube videos (even if “BEAM” is not mentioned in the video).
             3.   Contractor must have the official “BEAM” Instagram handle and discount code in ALL his social media bios for
                  the length of this agreement.

             4.   Contractor will attend, and represent the Company at least one (1) trade show per year. Flight and hotel expenses
                  to be covered by You Can Beam, LLC.



**This agreement will go into effect no later than February 1st 2020. If this agreement does not start by February 1st 2020,
Contractor has the right to seek other opportunities and terminate this agreement.




                                                                  6
                 Case 1:20-cv-03323-JSR Document 15-1 Filed 02/12/21 Page 8 of 8


                                                          EXHIBIT B
                                                         Compensation


In consideration of Contractor sales performance hereunder, Contractor shall be entitled to and Company shall pay to
Contractor during the Term:

    •   [a fixed monthly retainer of $15,000 per month (the “Retainer”); and]
    •   Customers will be tracked by using Contractor’s unique coupon code or link (the “Contractor Coupon Code”). Such
        Contractor Coupon Code will be provided by the Company to the Contractor, will include a 10% discount off of
        Company’s list prices for products and may be used as many times as the customer wishes during the Term of this
        agreement (the “Regular Commissions”)
    •   $4.00 per each unit of Company products purchased by customers using Contractor’s shared unique coupon code or link
        (the “Contractor Coupon Code”). Contractor Coupon Code will be shared with Gabrielle Moses. Such Contractor Coupon
        Code will be provided by the Company to the Contractor, will include a 10% discount off of Company’s list prices for
        products and may be used as many times as the customer wishes during the Term of this agreement (the “Regular
        Commissions”)
    •   Where the Company does a limited edition run of products using Contractor’s Likeness (“Limited Edition Products”), in
        addition to the shared Commissions, Company shall pay to the Contractor during the Term the following bonus
        commissions per each unit of such Limited Edition Products purchased by customers using the Contractor Coupon Code
        dependent on the number of days between (i) the date on which the applicable Limited Edition Product are first made
        available by the Company for sale to the general public, and (ii) the date of purchase.
             o 30 days or less - $6.00
             o more than 30 days but no more than 60 days - $3.00
             o more than 60 days but no more than 90 days - $2.00
             o more than 90 days - $1.00


[The Retainer shall be paid to the Contractor monthly in arrears within 15 days following the month to which the applicable
payment applies. The Retainer payment for any partial calendar month (e.g., at the beginning and end of the Term) shall be pro
rated]

The Commissions shall be paid to Contractor monthly in arrears within 15 days following the month in which the applicable
Commission was earned. Each such payment shall be accompanied by a statement from the Company setting forth the total
number of units purchased under the Contactor Coupon Code or Link and the resulting Commission calculation.

All payments will be made electronically to an account designated by the Contractor.




                                                                7
